Citation Nr: 0315546	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for chronic low back pain with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971, from July 1980 to November 1986, and from 
December 1992 to March 1993.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.


REMAND

The veteran essentially contends that his disability due to 
chronic low back pain with degenerative changes is more 
severely disabling than reflected in the currently assigned 
50 percent evaluation.  Before the Board can adjudicate his 
claim, however, additional action by the RO is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Make arrangements to have the veteran 
undergo a VA neurological examination to 
determine the nature and severity of his 
low back disability.  The examiner should 
review the claims folder and perform any 
necessary tests and studies.  In 
addition, the examiner should answer the 
following questions: 

(a) Does the veteran suffer from 
pronounced intervertebral disc syndrome 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc, with little intermittent 
relief; and

(b) Has the veteran's service-connected 
low back disability resulted in 
incapacitating episodes involving a total 
duration of at least six weeks during a 
12 month period.  Explain to the examiner 
that an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

(c) Is intervertebral disc syndrome 
present in more than one spinal segment, 
provided that the effects in each spinal 
segment are clearly distinct, and if so, 
what are the chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes for each segment.

(d) Describe the effects the veteran's 
low back disability has on his ability to 
secure and maintain employment.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which is deemed necessary 
should be accomplished. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.





	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




